Citation Nr: 1526664	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-05 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a circulatory system disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to August 1961.  These matters come properly before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


REMAND

In the Veteran's February 2013 substantive appeal to the Board, he requested to testify at a hearing before the Board at the RO.  38 C.F.R. § 20.700 (2014).  He was scheduled for a hearing before the Board at the RO on March 28, 2014, to which he did not appear.  

If an appellant fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d) (2014).  The request for a new hearing will not be granted unless the failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Id. 

The Veteran informed the Board in writing that he did not appear at his scheduled hearing because he was being discharged from the hospital at that time.  His statement was postmarked on April 7, 2014.  He requested that the hearing be rescheduled, as well as included a private hospital treatment note that showed he was admitted to that facility on March 24, 2014.  The Board finds that the request was timely since it was submitted within 15 days of the scheduled hearing.  Furthermore, the Veteran had good cause for missing the hearing and could not have submitted notice prior to the hearing.  The Veteran has not since withdrawn his request for a hearing.  In fact, in a January 2015 statement, the Veteran reiterated his request for a hearing regarding the matters on appeal.   

Based on the foregoing discussion, the RO must now schedule the Veteran for a hearing, pursuant to his outstanding requests.  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulations, a hearing on appeal will be granted if a veteran expresses a desire to appear in person.  38 C.F.R. § 20.700.

Accordingly, the case is remanded for the following actions:

1.  The RO must schedule the Veteran for a hearing before the Board at the RO, pursuant to his requests, at the earliest available opportunity.  The RO must notify the Veteran and his representative of the date and time of the hearing, and must associate a copy of such notice with the evidence of record.  After the hearing, the case must be returned to the Board in accordance with current appellate procedures.

2.  This appeal has been advanced on the Board's docket.  Expedited handling is required.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

